Citation Nr: 0213047	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2000 for the assignment of a 30 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), 
which assigned a 30 percent rating for the service-connected 
PTSD, effective from October 30, 2000.  By decision dated in 
January 2002, the RO's Decision Review Officer determined 
that the effective date for the assignment of a 30 percent 
rating for PTSD was October 21, 2000. 
A videoconference hearing was held on June 24, 2002 before 
the undersigned member of the Board. 38 U.S.C.A. § 7107(c), 
(e) (West Supp. 2002).


FINDINGS OF FACT

1.  The RO received a claim for an increased evaluation for 
PTSD from the veteran on October 30, 2000.

2.  By decision dated in January 2002, the RO's Decision 
Review Officer determined that the effective date for the 
assignment of a 30 percent rating for PTSD was October 21, 
2000.

3.  There is no medical evidence dated prior to October 21, 
2000 pertaining to the veteran's service-connected PTSD.

4.  October 21, 2000 is the earliest possible date for the 
award of a 30 percent rating for the service-connected PTSD.




CONCLUSION OF LAW

An effective date earlier than October 21, 2000 for the award 
of a 30 percent rating for the service-connected PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The claim for an increased rating was received in October 
2000 and there is nothing in the record to indicate the need 
for the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The Court has 
held that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

This claim is one for an earlier effective date for a benefit 
awarded by the RO.  It arose from November 2001 notice of 
disagreement with the July 2001 rating action in which the RO 
awarded a 30 percent rating for the service-connected PTSD, 
effective from October 30, 2000.  In this case, the pertinent 
factual issue is whether the appellant submitted a claim for 
an increased rating prior to October 2000 which would entitle 
him to an earlier effective date for the assignment of a 30 
percent rating for PTSD.  At the hearing in June 2002, the 
appellant indicated that he did not have the a copy of the 
claim he contends was filed in 1999, nor does he have the 
original certified mail return receipt.  He indicated only 
that he has a copy of a canceled check used for payment for 
copies of military records, which would not be pertinent to 
the issue on appeal.  The appellant did not identify any 
pertinent evidence would could be obtained with regard to his 
claim.  There is no evidence pertinent to these issues that 
is not already of record, and thus no need to notify the 
appellant of the need to present evidence herself, or of the 
need for the Secretary to retrieve evidence.  All evidence 
pertinent to these factual determinations is contained in the 
claims folder.  There being no pertinent evidence to 
retrieve, it is, at worst, harmless error not to have 
provided the kind of notice contemplated by Quartuccio.

By decision dated in January 2002, the RO's Decision Review 
Officer determined that the effective date for the assignment 
of a 30 percent rating for PTSD was October 21, 2000.  The 
first opportunity for the RO to inform the veteran of the 
criteria for an earlier effective date was in the 
supplemental statement of the case (SSOC) provided in March 
2002.  In June 2002, the veteran testified before the 
undersigned member of the Board with regard to the issue on 
appeal.  The decision of the Decision Review Officer and the 
SSOC together listed the evidence considered, the legal 
criteria for evaluating the claim, an analysis of the facts 
as applied to the applicable law, regulations and criteria, 
and informed the appellant of the information and evidence 
necessary to substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  As 
noted above, the appellant testified at a hearing before the 
undersigned member of the Board in June 2002.  The appellant 
has had the opportunity to testify and submit argument and he 
has not identified any additional evidence pertinent to the 
issue.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Such examination or opinion is not 
necessary to make a decision on this claim as it involves 
entitlement for an earlier effective date for the award of an 
increased rating.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA by letter dated in March 2001.  
Although there has been no specific prior notification of the 
provisions of the implementing regulations, there is no 
prejudice to the veteran in the Board's consideration of 
their applicability, as they merely implement the VCAA and do 
not provide substantively different rights.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Entitlement to an earlier effective date


Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A.  § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2001).  

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 
C.F.R. § 3.400(o)(2) (2001).  Accordingly, the Court has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Under 38 C.F.R. § 3.31 (2001) regardless of VA regulations 
concerning effective dates of awards, payment of monetary 
benefits based on increased awards of compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.

By rating action in April 1999, service connection for PTSD 
was granted, evaluated as 10 percent disabling under 
Diagnostic Code 9411 from October 23, 1998.  

The appellant was notified of the grant of service connection 
for PTSD, the assignment of a 10 percent rating and his 
appellate rights by letter dated in May 1999.  

Received on October 30, 2000, was the appellant's claim for 
an increased rating for PTSD.  He submitted copies of private 
hospital records dated in March 1994 concerning treatment for 
substance abuse.  He indicated that he had sent in that same 
evidence in 1999.  He stated that he contacted the VA to 
check on his claim and was told that the evidence had not 
been received.  He was told to resubmit the evidence and a 
copy of the mail receipt.  The appellant also attached a copy 
of a United States Postal Service PS Form 3811, Domestic 
Return Receipt, showing that the article was addressed to the 
VA RO with the date of delivery date stamped October 21, 
1999.  That receipt does not indicate the contents of the 
item being delivered.

A VA examination was conducted in March 2001.  The diagnoses 
included PTSD with global assessment of functioning score of 
52.

By rating action in July 2001, the RO assigned a 30 percent 
rating for PTSD, effective on October 30, 2000, on the basis 
of the findings shown on VA examination in March 2001.  It 
was indicated that October 30, 2000 was the date of receipt 
of the claim for an increased rating and there was no medical 
evidence which showed that the PTSD had worsened warranting 
an increased rating prior to that date.

In a January 2002 decision, the Decision Review Officer 
determined that October 21, 2000 was the proper effective 
date for the 30 percent rating for PTSD.  It was noted that 
the appellant had submitted a copy of the Return Receipt 
which was date stamped October 21, 1999.  The Decision Review 
Officer concluded that the form was misdated by the Post 
Office and was actually received by the RO on October 21, 
2000, given that the envelope in which the veteran's claim 
for increase was contained showed a certified mail stamp and 
a postmark of October 12, 2000.  

In June 2002, the appellant testified that he submitted a 
claim for an increased rating for PTSD with medical evidence 
in October 2000.  He also testified that he submitted a claim 
for increase in 1999.  He indicated that he did not have a 
copy of that claim but that he did have a copy of the 
canceled check paid for the fee to get copies of military 
records.  He indicated that after he submitted the claim in 
October 1999, he contacted the RO which indicated that the 
claim had not been received.  He testified that he was 
instructed to resubmit the claim.  He indicated that the 
records sent in October 2000 were the same records he sent in 
1999.  

At the outset, the Board notes that the RO initially set the 
effective date for the 30 percent rating on October 30, 2000, 
which was the date of receipt of the appellant's claim with 
attached private medical records dated in 1994.  The 
appellant subsequently submitted a copy of the Return Receipt 
dated on October 21, 1999 and contended the he submitted his 
claim for an increase on that date.  The Decision Review 
Officer set the effective date for the 30 percent rating on 
October 21, 2000, concluding that the Return Receipt was 
misdated by the Post Office and was received on October 21, 
2000.  While there is no evidence showing that the Return 
Receipt was actually received on October 21, 2000, the Board 
will not disturb the Decision Review Officer's decision.  
Whether the claim was received on October 21, 2000 or October 
30, 2000 would not affect the payment of compensation 
benefits to the appellant.  Payment of compensation at the 30 
percent rate would be made November 1, 2000, under either 
effective date.  See 38 C.F.R. § 3.31 (2001).  The Board will 
proceed to consider whether an effective date earlier than 
October 21, 2000 is warranted for the assignment of the 30 
percent rating for PTSD, based on the evidence of record.

In connection with the October 2000 claim for an increased 
evaluation, a VA examination report, dated in March 2001, was 
associated with the claims folder.  Also associated with the 
file are March 1994 private hospital records which do not 
contain any pertinent evidence regarding PTSD.  A review of 
the record shows that there is no medical evidence pertaining 
to the service-connected PTSD dated prior to October 21, 
2000, the effective date of the 30 percent rating.  While the 
appellant has asserted that he submitted a claim in October 
1999, there is no evidence showing that a claim was submitted 
at that time.  There is a copy of a return receipt dated in 
October 1999 in the record.  The receipt does not indicate 
what was sent to the RO at that time.  The appellant 
testified that the records sent in October 2000 were copies 
of the same records sent in October 1999.  Those records 
consist of private hospital records dated in 1994 pertaining 
to treatment of substance abuse.  Those records do not show 
evidence pertaining to the service-connected PTSD.  The 
appellant has not submitted any additional evidence to 
substantiate his claim that he submitted evidence in October 
1999.

The Board has considered the entire record, included the 
appellant's statements and testimony.  There is simply no 
evidence of record showing that a claim for an increased 
rating was received by the RO prior to October 2000.  In 
assigning the increased evaluation for the PTSD effective on 
October 21, 2000, the RO properly applied the law.  There is 
no medical evidence dated any earlier than October 21, 2000 
on which a higher evaluation might be based, and there is no 
entitlement to an effective date for the 30 percent 
evaluation earlier than October 21, 2000.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).



ORDER

Entitlement to an effective date earlier than October 21, 
2000, for the award of a 30 percent rating for the service-
connected PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

